Hill v. RT Corp., No. 85-2-13 Bncv (Wesley, J., Aug. 29, 2014).

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]



                                                      STATE OF VERMONT
SUPERIOR COURT                                                                                                  CIVIL DIVISION
Bennington Unit                                                                                         Docket No. 85-2-13 Bncv

                                                Hill vs. RT Corporation et al

                                              ENTRY REGARDING MOTION

Count 1, Personal Injury - Auto (85-2-13 Bncv)
Count 2, Personal Injury - Auto (85-2-13 Bncv)
Count 3, Personal Injury - Auto (85-2-13 Bncv)
Count 4, Personal Injury - Auto (85-2-13 Bncv)
Count 5, Personal Injury - Auto (85-2-13 Bncv)
Count 6, Personal Injury - Auto (85-2-13 Bncv)

Title:                 Motion to Compel (Motion 3)
Filer:                 Joseph Hill
Attorney:              Bernard J. Boudreau
Filed Date:            June 24, 2014

Response filed on 07/10/2014 by Attorney Thomas P. Aicher for Defendant Doug's on Main
Street/DOMS, INC.
Response filed on 07/14/2014 by Attorney Bernard J. Boudreau for Plaintiff Joseph Hill

The motion is GRANTED.
                                                      Decision and Order
                                               Granting Plaintiff’s Motion Compel

       Plaintiff served interrogatories and a request to produce to Defendant on March 20,
2014. Plaintiff’s Counsel called Defendant’s Counsel and sent two letters Defendant’s Counsel in
May and June to ask for the documents. Defendant did not produce respond to the discovery
requests or offer an explanation other than the need for more time. Plaintiff’s counsel then
moved to compel disclosure on June 24, 2014. Defendant opposed the motion for failure to
comply with V.R.C.P. 26(h) on July 10, 2014. Plaintiff responded on July 14, 2014.

       Defendant must answer the interrogatories and respond to the request to produce
within 10 days. Plaintiff’s counsel made a good faith effort to reach out to Defendant’s counsel,
who offered no explanation for the delay other than the need for more time. More than five
months have passed since Plaintiff sent Defendants the interrogatories. Under the
circumstances, Plaintiff’s counsel behaved reasonably and the Court will not require further
communication under V.R.C.P. 26(h).
                                             Order

       The Court GRANTS Plaintiff’s motion to compel. Defendant must respond to Plaintiff’s
discovery requests within 10 days.

So ordered.

Electronically signed on August 29, 2014 at 08:24 AM pursuant to V.R.E.F. 7(d).


______________________________________
John P. Wesley
Superior Court Judge




Notifications:
Bernard J. Boudreau (ERN 1145), Attorney for Plaintiff Joseph Hill
Rodney E. McPhee (ERN 3612), Attorney for Defendant RT Corporation
Richard H. Coutant (ERN 2897), Attorney for Defendant JJ& J Inc.
Defendant Chase Eutzy
party 5 Troy Wheeler
Thomas P. Aicher (ERN 3254), Attorney for Defendant Doug's on Main Street/DOMS, INC.

wesley